875 F.2d 865
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James L. LEWIS, Petitioner-Appellant,v.Terry L. MORRIS, Respondent-Appellee.
No. 88-3998.
United States Court of Appeals, Sixth Circuit.
May 31, 1989.

1
Before MILBURN and BOGGS, Circuit Judges and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
James L. Lewis, a pro se Ohio state prisoner, appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Mr. Lewis was convicted following a jury trial of two counts of aggravated robbery and two counts of felonious assault, with a firearm specification on each count.  His conviction was upheld on appeal.  In the petition, he argued that the trial court erred in admitting a tape-recording of a telephone call made by petitioner to his mother and girlfriend from the police station following his arrest, that the court erred in admitting evidence of his juvenile record, and that his motion for separate trials was erroneously denied.


4
Upon consideration, we conclude that the petition was properly dismissed, as no denial of a fundamentally fair trial was established.   See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation